Opinion issued December 19, 2017




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-17-00412-CV
                             ———————————
     MIRELA IONESCU, D/B/A CAPITAL CITY STUCCO & STONE,
                           Appellant
                                          V.
        HACHEM DOMLOJ, CIVE CONSULTING, INC., AND CIVE
                CONSTRUCTION, LLC, Appellees



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1067549



                           MEMORANDUM OPINION

      Appellants, Mirela Ionescu, d/b/a Capital City Stucco & Stone, has failed to

timely file a brief. See TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a)
(governing failure of appellant to file brief). After being notified that this appeal was

subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

42.3(b), (c) (allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                           2